        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG A. GENESS,                                 CIVIL ACTION – LAW

                        Plaintiff,                No. 2:16-cv-00876-MAK

                 v.                               DISTRICT JUDGE MARK A. KEARNEY

 ADMINISTRATIVE OFFICE OF                         Electronically Filed
 PENNSYLVANIA COURTS, et al.,

                        Defendants.               JURY TRIAL DEMANDED

                  BRIEF IN SUPPORT OF MOTION TO DISMISS
              AMENDED COMPLAINT PURSUANT TO F.R.CIV.P. 12(b)(6)

       And now comes the defendant, the Commonwealth of Pennsylvania, by and through the

undersigned, who file the within brief in support of the motion ot dismiss, and in support thereof

set forth as follows:


         I.       RELEVANT PROCEDURAL HISTORY

       The Commonwealth of Pennsylvania has been brought into this suit via an Amended

Complaint filed on October 8, 2018 (ECF 121), following substantial activity involving the

Plaintiff and numerous other Defendants. The original Complaint was filed on June 17, 2016.

Within the original Complaint, plaintiff asserted claims against Fayette County, the City of

Uniontown, Uniontown police officer Jason Cox, and the owners of a private personal care home,

James and Jean McVey, raising the following claims:

       a)      Violation of the Americans with Disabilities Act against Fayette County
               and the City of Uniontown;

       b)      Malicious prosecution against Uniontown and Cox;

       c)      False arrest against Uniontown and Cox;

       d)      False imprisonment against Uniontown and Cox;
        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 2 of 14




       e)      Reckless investigation against Uniontown and Cox;

       f)      Equal protection violation against Fayette County and Cox;

       g)      Conspiracy against the McVeys;

       h)      Municipal liability against Uniontown; and

       i)      Intentional infliction of emotional distress against the McVeys.

       On July 13, 2016, Uniontown and Officer Cox executed waivers of service. On October

3, 2016, upon plaintiff’s praecipe, a Summons was issued as to Fayette County and the McVeys.

On October 12, 2016, Uniontown and Officer Cox filed their Motion to Dismiss Pursuant to

F.R.Civ.P. 12(b)(6). Argument was scheduled for the co-defendants’ Motion to Dismiss for

November 2, 2016, prior to the time in which Fayette County was to respond to the Complaint.

The Court took the Motion under advisement. Following argument, plaintiff advised the Court

that the claims against Uniontown were withdrawn. The Court granted the Motion to Dismiss as

to Officer Cox with respect to the equal protection and malicious prosecution claims and denied it

as to all other causes of action. In support of the dismissal of the malicious prosecution claim, this

Court determined that because the underlying criminal matter was disposed of by way of a nolle

prosequi Order, this did not amount to a favorable termination. Thus, following the Order,

plaintiff’s claims against Cox sounding in false arrest, false imprisonment and reckless

investigation remained.

       On November 10, 2016, plaintiff filed a Notice of Voluntary Dismissal pursuant to

F.R.Civ.P. 41(a)(1)(A)(1), dismissing all claims against Fayette County with prejudice. (ECF 33).

By Order of that same date, this Court dismissed the County. (ECF 34). Additionally, on March

1, 2017, this Court granted the Voluntary Dismissal of James McVey. Although plaintiff had also
         Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 3 of 14



sought dismissal of Jean McVey, as Ms. McVey was the subject of a pending bankruptcy petition,

the Court refused dismissal pending its completion.

        While litigation was proceeding, plaintiff filed two Motions for Leave to Amend Complaint

on February 14, 20171 and March 6, 2017(ECF 67 and 76). The crux of each motion was

plaintiff’s contention that “recently discovered case law…supports a viable ADA claim against

the Commonwealth of Pennsylvania.” (See, Motion(s) for Leave to Amend Complaint, ¶ 3). On

March 21, 2017, this Court denied plaintiff’s motions insofar as they sought leave to assert an

ADA claim against the Commonwealth, finding that amendment would be futile, as any ADA

claim is barred by application of the Rooker-Feldman doctrine. (ECF. 93).

        The matter proceeded forward only against defendant Cox, a detective with the Uniontown

Police Department based upon his alleged reckless investigation, false arrest and false

imprisonment claims. On May 1, 2017, the Court granted Cox’s Motion for Summary Judgment.

(ECF 110). In ruling on the motion, in addition to determining that plaintiff had failed to adduce

any evidence supporting his then-pending claims, this Court also held that plaintiff’s claims against

Officer Cox were barred by the applicable two year statute of limitations.

        Plaintiff appealed the Orders granting Cox’s Motion to Dismiss and Motion for Summary

Judgment as well as the Order denying his Motions for Leave to Amend Complaint. The Third

Circuit determined that this Court had erroneously dismissed the malicious prosecution claim by

finding that the entry of nolle prosequi on the criminal charges was not a favorable termination, it

affirmed dismissal because plaintiff had not produced evidence that Cox lacked probable cause to

initiate the prosecution. Geness, 902 F. 3d at 359. The Third Circuit also held that this Court

correctly dismissed the false arrest, false imprisonment, and reckless investigation claims by


1
 ECF 67, filed on February 14, 2017, is the earliest effort to pursue a claim against the Commonwealth. This date
becomes important for statute of limitation purposes.
        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 4 of 14



application of the statute of limitation. Geness, 902, F. 3d at 355. Thus, dismissal of those claims

has been affirmed on their merits and is not the subject of plaintiff’s Amended Complaint.

        The Third Circuit reversed the Order denying plaintiff’s Motion for Leave to file an

Amended Complaint with respect to the ADA and due process claims. The Court specifically

held:

        We will reverse the District Court’s denial of leave to amend, remanding for Geness
        to reinstate his claim against the Commonwealth, and we will affirm the District
        Court in all other respects.

Geness, 902 F.3d at 365.

        Plaintiff has filed his Amended Complaint, naming as defendants the Commonwealth, the

Administrative Office of Pennsylvania Courts, six (6) Judges of the Court of Common Pleas of

Fayette County, two former District Attorneys of Fayette (one of whom is also one of the defendant

Judges), and the Public Defender of Fayette County. (ECF 121).

                                II. RELEVANT FACTS ALLEGED

        The Commonwealth of Pennsylvania is sued in this action, and is alleged to have acted by

and through its officials. (Amended Complaint, ¶ 6). Specifically, the Amended Complaint alleges

that the Plaintiff was discriminated against by the actions of the Defendant judges, as they

“repeatedly issued orders based on the possibility of Plaintiff regaining competency to stand trial

when medical evidence clearly demonstrated that Plaintiff’s disability was permanent and not

treatable” (Amended Complaint, ¶ 72) This allegation follows the history of criminal charges

being filed against the Plaintiff.

        On November 17, 2006, plaintiff, a mentally disabled man, was charged with aggravated

assault (later amended to include homicide) and detained at the Fayette County Prison. (Amended

Complaint, ¶¶ 17-18). Over the course of the next ten (10) months, plaintiff was deemed
        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 5 of 14



incompetent to stand trial, due to his mental incapacity, on three occasions. (Amended Complaint,

¶¶ 19-24). Following the third evaluation, plaintiff was transferred back to the Fayette County

Prison from Mayview State Hospital, where he had been residing for three months. (Amended

Complaint, ¶¶ 20, 25).

        For the next three (3) years, until November of 2010, plaintiff remained at the Prison and

his case was subjected to the “call of the list.” (Amended Complaint, ¶¶ 26-29). During that

period of time, defendant Vernon and then defendant Heneks were the elected District Attorneys

of Fayette County. (Amended Complaint, ¶ 30). Defendant Whiteko was the Public Defender.

(Amended Complaint, ¶ 30). In that capacity, on November 23, 2010, Whiteko filed a motion

requesting trial be continued until plaintiff became competent. (Amended Complaint, ¶ 37).

Although an Order was thereafter entered to transfer plaintiff to Torrance State Hospital, he

remained in the Prison. (Amended Complaint, ¶¶ 39-45).

        On August 17, 2011, Judge Solomon ordered a determination as to whether plaintiff was

competent to stand trial. (Amended Complaint, ¶ 46). On September 4, 2011, a forensic

assessment was performed, following which it was determined that plaintiff remained incompetent

to stand trial and was unlikely to improve. (Amended Complaint, ¶¶ 47-48). As a result, plaintiff

was ordered transferred to a Long Term Structured Residence. (Amended Complaint, ¶¶ 49-51).

While in residence at the facility, plaintiff’s case continued to be subject to the call of the list for

the next four (4) years.      (Amended Complaint, ¶¶ 52-53).           On November 25, 2015, the

Commonwealth filed a proposed nolle prosequi order with regard to the charges against plaintiff.

(Amended Complaint, ¶ 54). On December 10, 2015, Judge Leskinen entered an Order nolle

prosequi and plaintiff was released from confinement. (Amended Complaint, ¶¶ 56-57).

                                      III.    STANDARD OF REVIEW
        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 6 of 14



        Under Rule 12(b)(6), “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. See also Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n. 27 (3d

Cir.2010). Although the plausibility standard “does not impose a probability requirement,” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007), it does require a pleading to show “more

than a sheer possibility that a defendant has acted unlawfully,” Iqbal, 556 U.S. at 678. A complaint

that pleads facts “merely consistent with a defendant’s liability ... stops short of the line between

possibility and plausibility of entitlement to relief.” Id. The plausibility determination is “a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 679.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. First, it must “tak[e] note of the elements [the]

plaintiff must plead to state a claim.” Iqbal, 556 U.S. at 675. Second, it should identify allegations

that, “because they are no more than conclusions, are not entitled to the assumption of truth.” Id.,

at 679. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011) (“Mere

restatements of the elements of a claim are not entitled to the assumption of truth.”) Finally,

“[w]hen there are well-pleaded factual allegations, [the] court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

See Connelly v. Lane Const. Corp., No. 14-3792, 2016 WL 106159, at *3-4 (3d Cir. Jan. 11, 2016).

A complaint must “show” such an entitlement with its facts. Iqbal, 556 U.S. at 678-79. See
            Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 7 of 14



Connelly, 2016 WL 106159, at *3-4; Santiago v. Warminster Twp., 629 F. 3d 121, 130 (3d Cir.

2010); Phillips v. County of Allegheny, 515 F. 3d 224, 234-235 (3d Cir. 2008).



                                                  IV.    ARGUMENT
        .


        A. PLAINTIFF’S COMPLAINT AGAINST THE COMMONWEALTH
           SHOULD BE DISMISSED AS IT IS BARRED BY THE STATUTE OF
           LIMITATIONS

        Plaintiff’s Amended Complaint asserts claims under the Americans with Disabilities Act

and violation of plaintiff’s due process rights brought pursuant to Section 1983. With respect to

the Commonwealth, both claims are time barred by application of the respective statutes of

limitations.

        It is well settled that a cause of action accrues for the statute of limitations purposes when

a plaintiff knows or has reason to know of the injury that constitutes the basis of the cause of

action. Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir.

1998); Smith v. Delaware County Court, 260 Fed. Appx. 454, 455 (3d Cir. 2008).

        Claims under the ADA are governed by the statute of limitations for personal injuries in

which the violation allegedly occurred. Smith v. City of Philadelphia, 345 F.Supp.2d 482, 485

(E.D. Pa. 2004), citing Freed v. Consolidated Rail Corp., 201 F.3d 188 (3d Cir. 2000). Plaintiffs’

due process claim is brought pursuant to 42 U.S.C. § 1983, a statute which does not itself create

any constitutional rights, but is a statutory vehicle for plaintiffs to bring such claims. As with the

ADA, Section 1983 contains no statute of limitations period and borrows the most applicable

statute of limitations under state law. It is well established that the applicable statute of limitations
         Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 8 of 14



is that governing personal injury actions in a particular jurisdiction and, in Pennsylvania, that

period is two years. Wilson v. Garcia, 471 U.S. 261, 266-67 (1985); 42 Pa.C.S.A. § 5524.

        The earliest Motion for Leave to File an Amended Complaint was filed on February 14,

2017 (ECF 67) In that pleading, the Commonwealth is first suggested as a defendant. Giving

Plaintiff the benefit of 2/14/2017 as the date of filing, the2 improper conduct must have occurred

AFTER 2/14/2015. It thus becomes necessary to look at the allegations of misconduct set forth

against the “State Officials” and when that misconduct occurred.

        The Third Circuit has succinctly determined the acts which give rise to the cause of action:

Geness asserts that the orders requiring him to be held for future, duplicative examinations,
despite the hopelessness of his gaining competence, and the prolonged detention that resulted,
amounted to disability discrimination. Geness v. Cox, 902 F.3d 344, 360 (3d Cir. 2018)

        A review of the Amended Complaint alleges the following court orders wherein Plaintiff

was held for future duplicative orders after a determination that his regaining competence was

hopeless:


19. Approximately seven (7) months later, on or about June 18, 2007, Fayette County Court
of Common Pleas Judge, Defendant Wagner, deemed Plaintiff incompetent to stand trial, but not
severely mentally disabled.


20. Defendant Wagner ordered that Plaintiff be transferred to Mayview State Hospital
(“Mayview”), a psychiatric hospital, for no more than 60 days, at which time Mayview was to
provide to the Court Plaintiff’s capacity to stand trial and any findings relating to Plaintiff’s
ability to potentially regain competency within a reasonable period of time.

22. On or about August 21, 2007, Fayette County Court of Common Pleas Judge, Defendant
Warman, deemed Plaintiff incompetent to stand trial and directed that a motion be filed when
Plaintiff was deemed competent to proceed. Defendant Warman issued this order in the absence
of any psychiatric evaluation of the Plaintiff, as Defendant Wagner’s order had not yet been
completed.

2
 Defendants do not concede that the motion to amend properly tolled the Statute of Limitation, and maintain their
argument that the actual tolling date, as it relates to the Commonwealth, was the date of filing of the Amended
complaint (ECF 121, filed on 10/08/208) They do, however use the earlier date for purposes of this argument, as the
failure to meet even the more generous tolling date is obvious.
        Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 9 of 14




24. Plaintiff was evaluated on or about September 25, 2007, approximately ten (10) months
after his initial arrest. At that time, Plaintiff was deemed incompetent to stand trial. The court
ordered evaluation indicated that Plaintiff was unable “to understand the concept of trial” and
that he was unable “to recognize the role of personnel in the court system” or the “various
outcomes from his pending charges.” The evaluation went on to hold that Plaintiff’s prognosis
for improvement was “poor.” In fact, the report indicated the possibility of Plaintiff’s condition
deteriorating and/or the Plaintiff “decompensating.”


26. Despite Mayview’s evaluation of the Plaintiff and the results thereof, an order was not
entered regarding Plaintiff’s competency to stand trial for approximately three (3) years, until on
or about November 29, 2010.

34. From September 25, 2007, until November 29, 2010, Defendants Solomon, Cappuzzi,
Leskinen, Wagner and Warman all presided over the “call of the list” on numerous occasions.


35. Despite Plaintiff’s known incompetency to stand trial, Defendants Solomon, Cappuzzi,
Leskinen, Wagner, Warman, and later, Defendant Vernon, continued to list Plaintiff’s case for
trial every month.


39. On or about November 29, 2010, Defendant Wagner ordered that Plaintiff be transferred
from Fayette County Prison to Torrance State Hospital (“Torrance”) for a period not to exceed
90 days to again determine Plaintiff’s capacity to stand trial and to evaluate Plaintiff’s ability to
potentially regain competency within a reasonable period of time.


46. On or about August 17, 2011, Fayette County Court of Common Pleas Judge, Defendant
Solomon, ordered that it should be determined whether Plaintiff was competent to function in
society, despite Plaintiff’s prior psychiatric evaluation.


49. On or about September 21, 2011, Defendant Wagner ordered that Plaintiff was not
competent to stand trial and released him to be involuntarily committed to a Long Term
Structured Residence (“LTSR”), there to remain without contact with the general public and to
be returned to Fayette County Prison upon completion of his therapeutic program or upon a
determination that he is competent to stand trial.


       Accordingly, the most recent order in time wherein Plaintiff’s inability to stand trial was

ignored was the September 21, 2011 order by Judge Warman. As the Third Circuit stated, It is

the “standard rule” that accrual of a claim “commences when the plaintiff has a complete and
       Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 10 of 14



present cause of action,” Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp.

of Cal., 522 U.S. 192, 201, 118 S.Ct. 542, 139 L.Ed.2d 553 (1997) Geness v. Cox, 902 F.3d 344,

354 (3d Cir. 2018) Plaintiffs cause of action accrued when he was continuously subjected to

additional orders concerning his competency, despite the fact that his competency was medically

determined as insufficient to stand trial. Those orders were all issued well prior to February 14,

2015. Plaintiff is simply far out of time to file the within claim against the Commonwealth.

       B. PLAINTIFFF HAS FAILED TO SUFFICIENTLY PLEAD DELIBERATE
          INDIFFERENCE AND/OR A HISTORY OF CIVIL RIGHTS VIOLATIONS BY
          THE COMMONWEALTH, AS DIRECTED BY THE THIRD CIRCUIT.

       Even if Plaintiff could demonstrate that he was denied specific services while awaiting

determination of competency, his claims fail because he cannot show that such denial was

because of his disability. The ADA prohibits discrimination against an individual “on the basis

of disability.” 42 U.S.C. § 12182. Therefore, a plaintiff must specifically demonstrate a

connection between the alleged discrimination or retaliation and the plaintiff’s disability – that

the discrimination was because of the plaintiff’s disability. Derrick F. v. Red Lion Area School

Dist., 586 F. Supp. 2d 282, 299 (M.D. Pa. 2008). As the Third Circuit has stated, a plaintiff

cannot prevail “simply by proving (1) that he was denied some service and (2) he is disabled.

The state must have failed to provide the service for the sole reason that the [individual] is

disabled. Menkowitz v. Pottstown Mem’l Med. Ctr., 154 F.3d 113, 124 (3d Cir. 1998) (holding

that the disability must be the cause of the discrimination or denial of benefits or services).”

Andrew M. v. Delaware County Office of Mental Health and Mental Retardation, 490 F.3d 337

(3d Cir. 2007). See also Derrick F., 586 F. Supp. 2d at 299.

       None of Plaintiff’s allegations support a conclusion that the Commonwealth Defendants

discriminated against him because of, or solely by reason of his disability. The Amended
       Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 11 of 14



Complaint merely makes bald, conclusory statements, such as: “The conduct of the Defendant

judges in ignoring clear medical evidence of the Plaintiffs inability to stand trial demonstrated

deliberate indifference” (ECF 121 ¶ 78.a.)The Court is not required to accept such bald legal

conclusions and, by themselves, they are not enough to support Plaintiffs’ ADA claims. See

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Morse v. Lower Merion Sch. Dist., 132 F.3d 902,

906 (3d Cir. 1997); Stone v. New Jersey Administrative Office of the Courts, 2014 WL 260291,

at *2 (3d Cir. Jan. 24, 2014); Derrick F., 586 F. Supp. 2d at 299.

       Indeed the Third Circuit’s opinion, allowing Plaintiff to bring his claims against the

Commonwealth specifically advised of the need for Plaintiff to satisfy this “causation” element.

To the extent Geness seeks monetary damages on his ADA claim, see App. 79, he must
“adequately ple[a]d that [the Commonwealth] acted with deliberate indifference to the risk of an
ADA violation.” Haberle, 885 F.3d at 181. “[C]laims for compensatory damages under ... the
ADA also require a finding of intentional discrimination,” which requires proof, at minimum, of
deliberate indifference, S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 261-63
(3d Cir. 2013), which may be pleaded by showing that the defendant failed to “adequately
respond to a pattern of past occurrences of injuries like the plaintiff['s],” Beers-Capitol v.
Whetzel, 256 F.3d 120, 136 (3d Cir. 2001). Geness's complaint does not do this, thus, like we did
recently in Haberle, we will grant him “the narrow opportunity to amend h[is] complaint with
respect to [his] ADA claim, particularly [the] allegations of a history of civil rights violations by
[the Commonwealth], because deliberate indifference was not discussed in the District Court as
to that claim,” 885 F.3d at 182 n.12. Geness v. Cox, 902 F.3d 344, 363 (3d Cir. 2018)

       No doubt the Amended Complaint uses the words “deliberate indifference” in an effort to

clear the hurdle of establishing the necessary intentional discrimination. However, the Third

Circuits directive was not just to use certain terminology, but to sufficiently allege that the

Commonwealth failed to respond to a past pattern of violations similar to what the Plaintiff

allegedly suffered. The Amended Complaint simply lacks such allegations. It is not enough,

under the pleading standards set forth above to merely uses the term “deliberate indifference”

and then fail to allege any facts to support the term. There are no allegations of past practices

wherein the Commonwealth failed to properly respond to similar situations as alleged by Geness.
       Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 12 of 14



Indeed, there are no allegations that Geness, or anyone on his behalf ever sought any ADA

accommodations that were refused, let alone that such ADA violations previously occurred

under the Commonwealths watch. Such allegations are absent as to the judiciary or any other

Commonwealth agency or department. Plaintiff has thus failed to set forth facts sufficient to

support his claim.

       C. THE COMMONWEALTH DOES NOT HAVE THE ABILITY TO COMPELL
          JUDICIAL ACTS ON THE PART OF THE JUDICIAL DEFENDANTS.


       As noted by the judicial defendants, "The Constitution of Pennsylvania establishes three

separate, equal and independent branches of government: the General Assembly, the Executive

and the Judiciary. Each branch is clothed with certain exclusive rights and powers." L.J.S. v. State

Ethics Comm'n, 744 A.2d 798, 800 (Cmmw. 2000) (emphasis added); see also Kremer v. State

Ethics Comm'n, 503 Pa. 358, 361, 469 A.2d 593, 595 (1983). Plaintiff’s lawsuit, at least as it

relates to the Commonwealth, asserts that the judges failed him. That failure allegedly arose

through the issuance of multiple unnecessary orders, causing a continuing pretrial incarceration.

       Plaintiffs Amended Complaint appears to allege improper acts by state court judges,

which led to his extended incarceration. Those acts by the local court are asserted to be in

violation of the terms and provisions of the ADA. However, it is apparent that all of the rulings

were issued by the court, in their official capacity. The executive branch of the Commonwealth

has no authority to supervise or determine the actions of the members of the judiciary,

particularly when it relates to determinations on criminal matters before the court.

     71 P.S. § 61 sets forth the scheme by which the executive and administrative work of the
Commonwealth is performed:

§ 61. Executive officers, administrative departments and independent administrative
boards and commissions (Adm. Code § 201)
       Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 13 of 14



 (a) The executive and administrative work of this Commonwealth shall be performed by the
Executive Department, consisting of the Governor, Lieutenant Governor, Secretary of the
Commonwealth, Attorney General, Auditor General, State Treasurer, and Secretary of
Education; by the Executive Board, and the Pennsylvania State Police; by the following
administrative departments: Department of State, Office of Attorney General, Department of
Corrections, Department of the Auditor General, Treasury Department, Department of
Education, Department of Military Affairs, Insurance Department, Department of Banking,
Department of Agriculture, Department of Transportation, Department of Health, Department of
Drug and Alcohol Programs, Department of Labor and Industry, Department of Aging,
Department of Public Welfare, Department of General Services, Department of Revenue,
Department of Community and Economic Development, Department of Environmental
Protection and Department of Conservation and Natural Resources; and by the following
independent administrative boards and commissions: Pennsylvania Game Commission,
Pennsylvania Fish and Boat Commission, State Civil Service Commission, Pennsylvania Public
Utility Commission and the Pennsylvania Securities Commission.
(b) All of the provisions of this act, which apply generally to administrative departments, or
generally except to the Department of the Auditor General, the Treasury Department and the
Office of Attorney General, shall apply to the Executive Board and to the Pennsylvania State
Police.
       Notably, there is no provision by which the Executive branch oversees the operations of

the Administrative Office of Pennsylvania Courts, or otherwise has authority to direct the actions

of elected state court judges. Indeed, the only entity entitled to engage in discipline or oversight

of judges within the Commonwealth is the Pennsylvania Supreme Court. Under Pennsylvania

law, the Pennsylvania trial courts are part of the Unified Judicial System of the Commonwealth

of Pennsylvania, and are under the direct supervision of the state Supreme Court. Jakomas v.

McFalls, 229 F. Supp. 2d 412, 428 (W.D. Pa. 2002.) Certainly it is recognized that both the

AOPC and the individual judges are part of the unified judicial system, and thus an

instrumentality of the commonwealth. The Third Circuit Court of Appeals has explained that the

Court of Common Pleas is an entity of the Unified Judicial System of Pennsylvania, and as such,

it is an instrumentality of the Commonwealth. Banks v. Court of Common Pleas FJD, 342

Fed.Appx. 818, 820, 2009 WL 2488941 (3d Cir., Aug.17, 2009). In both Banks, supra, 342

Fed.Appx. at 820, and in Benn v. First Judicial District, 426 F.3d 233, 240–41 (3d Cir.2005) It
       Case 2:16-cv-00876-MAK Document 146 Filed 12/28/18 Page 14 of 14



should, however, be equally understood that an assertion that the Commonwealth is responsible

for improper judicial rulings, by elected judges, in their official capacities, as plead in the

Amended Complaint, should not stand. This is particularly so when reviewing the directive of

the Third Circuit that Plaintiff identify prior occurrences of similar violations that were not

properly responded to by an appropriate Commonwealth entity. Absent such allegations, The

Commonwealth is entitled to be dismissed from this action.

       Wherefore The Commonwealth of Pennsylvania requests that the Court dismiss them

from this action.




                                               JOSH SHAPIRA
                                               Attorney General

                                               /s/ Michael E. Kennedy
                                               MICHAEL E. KENNEDY
                                               Senior Deputy Attorney General
                                               PA ID 52780

                                               Keli M. Neary
                                               Chief Deputy Attorney General
                                               Civil Litigation Section
OFFICE OF ATTORNEY GENERAL
1251 Waterfront Place
Mezzanine
Pittsburgh, PA 15222
